RILEY, Judge,
dissenting
I respectfully dissent because Hancock has failed to present any argument concerning the facial invalidity of Ind.Code § 9-30-5-l(a)(2) (the alcohol-breath provision), and therefore, this issue is waived.
At the outset, I would note that this dissent is not to be interpreted inconsistently with this court’s decision in Sales v. State, 714 N.E.2d 1121 (Ind.Ct.App.1999). In that case, Sales was charged and convicted under Ind.Code § 9-30-5-1(a)(1), with operating a vehicle with at least .10% by weight of alcohol in 100 milliliters of his blood as a result of a breath test result of .14 grams of alcohol per 210 liters of breath. This court held in Sales that the alcohol-breath provision of Ind.Code § 9-30-5-1(a) is defective on its face and in order to sustain a conviction under Ind. Code § 9-30-5-1, the State must prove beyond a reasonable doubt that the person charged with the crime, operated a vehicle with at least .10% by weight of alcohol in grams in 100 milliliters of the person’s blood. Id. at 1129. Furthermore, we held that the State could present the breath test printout result as evidence to prove that Sales violated Ind.Code § 9-30-5-1(a)(1), but the State will be required to present evidence to correlate the amount of alcohol in 210 liters of a person’s breath, as reported in the printout, "with the amount of alcohol in 100 milliliters of blood, an element of Ind.Code § 9-30-5-1(a)(1).
However, in the case at hand, while Hancock was charged and convicted under the alcohol-breath provision, he fails to raise the issue we addressed in Sales; whether the alcohol-breath section can sustain a conviction. First, Hancock was charged and convicted under Ind.Code § 9-30-5-1(a)(2) while Sales was charged and convicted under Ind.Code § 9-30-5-1(a)(1). Although Sales was charged with operating a vehicle with .10% or more by *1244weight in grams of alcohol in his blood (Ind.Code § 9 — 30—5—1(a)(1)), as well as operating a vehicle with at least .10% of alcohol by weight in grams in his breath (Ind.Code § 9-30-5-l(a)(2)), the trial court dismissed Sales’ alcohol-breath charge.
Therefore, I respectfully disagree with the majority’s statement that in Sales, as here, Hancock was charged with operating a vehicle with at least .10% of alcohol by weight in grams in 210 liters of his breath, because Sales’ alcohol-breath charge was dismissed before this court could review this issue on the merits. Instead, we reviewed Sales’ alcohol-breath charge on the State’s cross-appeal of the trial court’s sua sponte dismissal of Sales’ alcohol-breath charge. Second, Sales argued that his breath test results were inadmissible because the State failed to provide evidence of a conversion process from the alcohol-breath reading of the breath test machine to a alcohol-blood measurement in order to convict him under the alcohol-blood provision. Here, Hancock instead argues that the results of his breath test are inadmissible as hearsay because the result does not give a reading in units of percent by weight of alcohol in blood as required by Ind. Admin. Code tit. 260, r. 1.1-5-1.
Thus, because Hancock failed to raise the issue raised by Sales, we should refrain from addressing whether Hancock’s breath test results, expressed in grams per 210 liters of his breath, can support a conviction under Ind.Code § 9-30-5-1(a)(2) and we should confíne our analysis to address only the issue of the admissibility of the breath test results.
I would affirm the trial court’s conviction of Hancock under Ind.Code § 9-30-5-1(a)(2).